Title: To George Washington from Winthrop Sargent, 14 March 1776
From: Sargent, Winthrop
To: Washington, George



Sir
Glocester [Mass.] March [14] 1776

I Rote your Excellence Last Tusday Sence which we have got all the Sails & Most of the Rigen from the Ship with about (50) Cask of Portor & Two fine Cabels & Two Ankors Last night Capt. Dosson had the Impedence to Run in & Set fier to the Ship it being high warter Our Guns would no⟨t⟩ reach him & She is burnt down to the warter This Low warter If the Storm Seases we Shall Sea what we Can git Out of the Ship the Poor Capt. Whatts has Lost all his Venter [venture] being about 150£ Starling the reason of his not cumming befor he was unwell. I Rem[ai]n Yr Excl. Very Hu. Sar.

Winthrop Sargent

